PER CURIAM.
Appellant seeks review of a judgment of conviction based upon a jury -verdict finding him guilty under count one of breaking and entering a dwelling with intent to commit grand larceny while armed with a deadly weapon and on a second count of assault with intent to commit murder. A sentence of life imprisonment was imposed on the breaking and entering count and a fifteen year sentence on the assault with intent to commit murder count, the sentences to run concurrently.
Appellant urges reversal on the grounds that the evidence was insufficient to convict him of breaking and entering a dwelling with intent to commit grand larceny; that the trial court erred in failing to cure an alleged prejudicial statement elicited from a witness by the prosecuting attorney and that the court erred in admitting testimony of a state rebuttal witness whose name had not been previously disclosed. The grounds relied on by the appellant for reversal have been carefully considered in the light of the record, briefs and argument of counsel and we find no reversible error has been shown. The record discloses that the case was fully and fairly tried, that the verdict is supported by the evidence and that the several rulings of the trial judge challenged by appellant did not on the record and under the law, constitute reversible error. Therefore the judgment appealed is affirmed.
Affirmed.